Citation Nr: 0412955	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES


1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


2.  Entitlement to a compensable rating for service-connected 
mechanical low back pain (claimed as back condition.)



ATTORNEY FOR THE BOARD


Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to May 
1997.

This appeal arises from a December 2001 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which granted service 
connection for bilateral hearing loss and assigned a non-
compensable rating.

The veteran's claim for an increased evaluation for 
mechanical low back pain is the subject of the REMAND portion 
of this decision.


FINDING OF FACT

The veteran is shown to have no worse than level I hearing in 
his right ear, and level I hearing in his left ear


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  In June 2001, the RO 
sent a letter to the veteran, notifying him of the VCAA and 
VA's duty to assist him in obtaining the evidence necessary 
to support his claim.  In March 2003, the veteran received a 
statement of the case (SOC) informing him that the RO would 
continue the veteran's noncompensable evaluation for 
bilateral hearing loss.   The SOC informed the veteran that 
the claim was considered based on all the evidence of record, 
but the evidence did not show that the criteria had been met 
to establish an increased evaluation for bilateral hearing 
loss.  That is the key issue in this case and the SOC 
informed the appellant of the evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the VCAA 
notices and SOC sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran received notice of the 
VCAA in June 2001, prior to the initial AOJ decision granting 
service connection in December 2001.  In addition, the VCAA 
notice informed the veteran of VA's duty to develop his claim 
pursuant to the VCAA provisions, to include the duties to 
make reasonable efforts to "help you get evidence necessary 
to support your claim" and develop for "medical records, 
employment records, or records from other Federal agencies."   
This notice clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  The veteran was also afforded a VA 
examination for the disability at issue.  Therefore, a remand 
for another examination is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


II. Increased Rating

The veteran asserts that a compensable evaluation is 
warranted for his bilateral hearing loss.  In a December 2001 
rating decision, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective June 2001.     

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2003).  Here, as the 
veteran has appealed from an initial award, consideration 
will be given to whether a compensable rating was warranted 
for any period of time during the pendency of his claim.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected ear hearing loss, the rating schedule established 
eleven auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85 to 4.87 (2003).  The U.S. Court 
of Appeals for Veterans Claims (Court) has noted that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria also stipulates that, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(a) (2003).  
Additionally, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (2003).

At a VA audiological examination in November 2001, the 
veteran's bilateral hearing loss was manifested by a pure 
tone threshold loss, in decibels, of:

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
20
20
25
35
LEFT
15
15
25
30

The average pure tone threshold loss was 25 decibels for the 
right ear and 21 decibels for the left ear.  The veteran's 
speech recognition score, using the Maryland CNC word list, 
was 96 percent for the right ear and 96 percent for the left 
ear.  The diagnosis was normal hearing through 3,000 hertz 
bilaterally, with mild high-frequency sensorineural hearing 
loss in the right ear and mild to moderate high-frequency 
sensorineural hearing loss in the left ear.  

Throughout the current appeal, the veteran has asserted that 
his service-connected bilateral hearing loss is more severe 
than the current noncompensable rating indicates.  However, 
he certainly does not have the expertise to describe his 
hearing loss in terms of decibel thresholds and his 
descriptions of his service-connected bilateral hearing loss 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.

The findings of the VA audiological examinations reveal that 
the veteran exhibited a Level I hearing loss in the right ear 
and Level I hearing loss in the left ear.  38 C.F.R. § 4.85, 
Table VI (2003).  The exceptional patterns of hearing loss 
described in 38 C.F.R. § 4.86 are not demonstrated.  
Combining the scores for both ears in the manner set forth in 
Table VII does not result in findings that warrant a 
compensable rating for the veteran's service-connected 
bilateral loss.  38 C.F.R. § 4.85, Table VII.

Because there has been no other medical evidence of hearing 
loss since the VA examination of November 2001 or the RO 
decision in December 2001, the evidence does not show that 
the criteria for a compensable rating have been met at any 
time since December 2001.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for a compensable evaluation for the veteran's service-
connected bilateral hearing loss.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  Therefore, the claim is denied. 


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

The veteran has appealed the issue of entitlement to a 
compensable evaluation for mechanical low back pain.

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefined the 
obligations of VA with respect to the duty to assist.   Of 
particular note, under the VCAA, VA has a duty to provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

Since the veteran's most recent VA examination in November 
2001, VA has promulgated new regulations concerning diseases 
of the spine.  The veteran should be afforded a new 
examination which adequately describes functional impairment 
as required by DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45 and VA's new regulations concerning the 
spine should be applied.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The veteran should be provided with 
a special orthopedic examination for 
the purpose of determining the current 
nature and severity of his mechanical 
low back pain.  The claims file must be 
made available to the examiner for 
review.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination 
present.  Determinations on whether the 
veteran's back exhibits pain with use 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness, fatigability and 
incoordination should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  All indicated tests 
and x-ray examinations should be 
conducted.

2.  The RO should then readjudicate the 
issue on appeal with consideration 
being given to the current schedular 
criteria.  If the determination remains 
unfavorable to the veteran, he should 
be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the recently submitted 
evidence and applicable law and 
regulations, to specifically include 
the new General Rating Formula for 
Diseases and Injuries of the Spine.  
See 68 Fed. Reg. 51454-51458 (August 
27, 2003).   The veteran should be 
given an opportunity to respond to the 
SSOC.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



